Corrected Notice of Allowability
The previous Notice of Allowability dated 11/3/2021 had inadvertently listed both claims 36 and 42 as allowed when they were already cancelled on 3/11/2021.  This Corrected Notice of Allowability serves to correct the allowed claim listing.  The remainder of the Notice of Allowability remains unchanged. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Fox (applicant’s representative) on 10/26/2021.
*Note – all unlisted claims remain unchanged from the filing of 3/11/2021
The application has been amended as follows: 
In claim 21, line 13, “free” has been inserted before - - proximal end portion of the cover - -.
In claim 31, line 13, “free” has been inserted before - - proximal end portion of the cover - -.

 
Allowable Subject Matter
Claims 21-35, 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Eckhouse et al (US 2011/0152920) discloses a medical device for retrieving a clot from within a vessel lumen.  The device comprises an elongated member (116 or 472); a stent (2101 or 462)  coupled to the distal region of the elongated member (Fig. 1A-1C, 20A-20C); and a cover (1100 or 464 which includes the embodiments of 520 in Fig. 24 and 530 in Fig. 25), wherein a proximal end portion of the cover is slidably coupled to a distal portion of the elongated member (Fig. 4A, wherein the tapered conical end of the cover is positioned on the right half, or the distal half, of the elongated member) such that the cover is configured to move axially along the elongated member relative to the stent ([0080], [0087], [0187], endless wire 116 can move linearly as seen in Fig. 1C by arrow 1040 and discussed in [0201] and shaft of the cover can be hollow to allow for wires to be withdrawn in, or the loops of the coiled member can be pulled into the cover as discussed in [0333]) wherein the stent is coupled to the distal region of the elongated member (116 or 472) such that a distal terminus of the elongated member is proximal to a distal terminus of the stent (Fig. 1B, 20A-20C; [0196]).  
The proximal end of the cover in Eckhouse et al is attached to a microcatheter, or in other words, is expanded tip portions of a microcatheter.  As noted by Applicant on pages 7-8 of the remarks filed 3/11/2021, the proximal end portion of the cover is either contiguous with the microcatheter shaft or fixed to the microcatheter shaft.  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed medical device comprising, inter alia, the cover having a free proximal end portion of the cover slidably coupled to a distal portion of the elongated member since the proximal end of the cover of Eckhouse et al as noted above is fixed or contiguous with a microcatheter shaft.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771